Order, Family Court, Bronx County (Gayle E Roberts, J.), entered on or about March 1, 2006, which denied petitioner’s motion for summary judgment on the issue of whether respondent Derrick B. must be considered a notice father and not a father whose consent is required for adoption, unanimously affirmed, without costs.
In the unusual circumstances of this case where respondent was granted custody of the child and cared for the child after he had been declared a notice-only father (see Domestic Relations Law § 111-a), Family Court properly concluded that respondent is entitled to a hearing to determine whether he should be accorded the status of a consent father pursuant to Domestic Relations Law § 111 (1) (d) (see Matter of Dominique P., 14 AD3d 319 [2005]; see also Caban v Mohammed, 441 US 380 [1979]; Stanley v Illinois, 405 US 645 [1972]; see generally, Matter of Raquel Marie X., 76 NY2d 387 [1990], cert denied sub nom. Robert C. v Miguel T., 498 US 984 [1990]; cf. Social Services Law § 384-b [12]). Concur—Nardelli, J.E, Williams, Buckley, Catterson and McGuire, JJ.